     6:19-cv-02980-HMH        Date Filed 03/10/20     Entry Number 21      Page 1 of 19




                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF SOUTH CAROLINA
                              GREENVILLE DIVISION

United States Fidelity and Guaranty )
Company,                            )             C.A. No.: 6:19-cv-2980-HMH
                                    )
                       Plaintiff,   )
                                    )
              vs.                   )             JOINT 26(F) DISCOVERY PLAN
                                    )             AND LOCAL RULE 26.03 RESPONSES
Southern Insulation, Inc.,          )
                                    )
                       Defendant.   )
____________________________________)


       The parties submit to the Court the following Rule 26(f) Discovery Plan and provide the

following information required by Local Rule 26.03:



                             RULE 26(f) DISCOVERY PLAN:

        1.    What changes should be made in the timing, form, or requirement for
disclosures under Rule 26(a), including a statement of when initial disclosures were made
or will be made.

       RESPONSE: The parties have agreed that Rule 26(a) initial disclosures will be made
       March 13, 2020.



       2.    The subjects on which discovery may be needed, when discovery should be
completed, and whether discovery should be conducted in phases or be limited to or
focused upon particular issues.

       RESPONSE: Plaintiff United States Fidelity & Guaranty Company (“USF&G) believes
       that discovery can be completed consistent with the Court’s Conference and Scheduling
       Order. Defendant Southern Insulation, Inc. (“Southern”) believes that the proposed
       deadlines in the Conference and Scheduling Order should be extended by approximately
       two and one-half months, as set forth in Southern’s proposed Amended Conference and
       Scheduling Order. Southern proposes that the discovery deadline in this case should be
       October 26, 2020.
    6:19-cv-02980-HMH         Date Filed 03/10/20      Entry Number 21        Page 2 of 19




       The parties anticipate that discovery may be needed regarding the existence, or non-
       existence, of any policies issued by USF&G to Southern. The parties do not believe
       discovery should be conducted in phases or limited to or focused upon particular issues.


       3.     Any issues about disclosure or discovery of electronically stored information,
including the form or forms in which it should be produced.

       RESPONSE: Because there is likely to be a minimal amount of potentially discoverable
       electronically stored information (“ESI”), the parties do not believe there will be any
       issues regarding potential ESI. The parties agree that, to the extent ESI is requested and
       discoverable, they will meet and confer to discuss any issues that arise regarding
       production of any ESI.


      4.      Any issues about claims of privilege or of protection as trial-preparation
materials, including – if the parties agree on a procedure to assert these claims after
production – whether to ask the court to include their agreement in an order.

       RESPONSE: If any privileged or otherwise protected documents or ESI are identified
       as responsive to discovery and withheld on grounds of attorney-client privilege, work
       product immunity or other applicable privilege or immunity, the parties agree that the
       withholding party will serve a log of such documents or ESI within ten (10) days of that
       party’s production of responsive documents. The log will identify the document or ESI
       for which a privilege is asserted, the sender, recipient(s), including persons copied, the
       date, a brief description of the document sufficient to allow the receiving party to assess
       the applicability of the privilege, and the nature of the privilege being asserted. The
       parties further agree that the “claw back” of inadvertently produced privileged or trial
       preparation materials shall be governed by the applicable provisions of Fed. R. Civ. P.
       26(b)(5), and that such inadvertent production shall not constitute a waiver of the
       protections afforded such documents.


      5.     Changes to be made in the limitations on discovery imposed under the
Federal Rules of Civil Procedure or by local rule, and what other limitations should be
imposed.

       RESPONSE: None at this time.


      6.     Any other orders that should be entered by the Court under Rule 26(c) or
under Rule 16(b) or (c).




                                                2
      6:19-cv-02980-HMH        Date Filed 03/10/20      Entry Number 21        Page 3 of 19




       RESPONSE: None at this time.




                            LOCAL RULE 26.03 DISCLOSURES

(1)    A short statement of the facts of the case.

Response of Plaintiff United States Fidelity & Guaranty Company

        Before its dissolution by forfeiture in 1991, Southern Insulation, Inc. (“Southern”) was a
business entity that engaged in insulation-related business activities for several decades,
including the sale of certain products that are alleged to have contained asbestos fibers. Southern
has been named in a number of lawsuits filed by individuals who have sustained asbestos-related
bodily injuries. The asbestos-related personal injury suits brought in South Carolina were
assigned to the Honorable Jean H. Toal, who appointed Peter D. Protopapas (“Protopapas”), a
partner at the firm of Rikard & Protopapas, LLC, Attorneys and Counselors at Law, to serve as
Southern’s Receiver and to administer Southern’s assets, including its insurance policies.

        On June 4, 2019, Protopapas advised United States Fidelity and Guaranty Company
(“USF&G”), by way of letter to USF&G’s parent company Travelers Casualty and Surety
Company (“Travelers”), that he had been appointed Receiver for Southern and that Southern had
been served with asbestos-related bodily injury complaints in at least 8 (eight) legal actions.
Protopapas asserted that USF&G was obligated to defend Southern in these lawsuits because he
alleged that USF&G had issued at least one liability insurance policy to Southern in 1967. This
was the first notice that Travelers and/or USF&G received that Southern faced any asbestos-
related liability.

        Immediately thereafter, USF&G conducted a thorough review of its business records,
going back several decades, and attempted to locate any liability insurance policies it may have
issued to Southern in the past. USF&G has not been able to locate any such policy. Protopapas
similarly has been unable to locate any such policy and has not provided USF&G with any
information or documentation regarding the terms and conditions of the alleged 1967 policy
other than two unauthenticated certificates of insurance that refer to Junious Benson Anlley &
Jesse Cleveland Smith dba Southern Insulation Co. as Named Insured and list a USF&G policy
number, policy period and limits of liability. USF&G has used that information to try to
determine if that policy was ever issued or exists, but it has not located any such policy. USF&G
therefore asserts, and has advised Protopapas, that it has no obligation to defend and/or
indemnify Southern.

        Protopapas nevertheless continues to assert on Southern’ s behalf that USF&G is
obligated to defend and/or indemnify Southern in the asbestos-related liability claims pending



                                                3
      6:19-cv-02980-HMH        Date Filed 03/10/20      Entry Number 21       Page 4 of 19




against it. Given that the existence, terms, conditions, and/or provisions of any insurance policy
issued by USF&G have not been established, USF&G brought this declaratory judgment action
on October 18, 2019 to obtain a declaration from this Court that it is not obligated to defend
and/or indemnify Southern.

       On February 13, 2020, Southern filed its answer to USF&G’s complaint and asserted two
counterclaims. The counterclaims contain misleading and false allegations that USF&G
strenuously disputes. Count I seeks a declaration that USF&G issued a policy in 1967 to
Southern, i.e., Counterclaim I simply seeks the opposite of the declaration sought by USF&G.
Count II asks that this Court to issue nine (9) sub-declarations that state how the alleged policy
would operate, despite the absence of the alleged policy’s material terms.

Response of Defendant Southern Insulation, Inc.

        Southern operated as an insulation contractor from about 1967 until 1991. Some of that
insulation allegedly contained asbestos and, as a result, Southern has been named as a defendant
in asbestos lawsuits filed by individuals who contracted mesothelioma and other asbestos-related
diseases. Most of those lawsuits are pending in South Carolina state court and have been
assigned to the Honorable Jean H. Toal. Because Southern has been administratively dissolved
since 1991, Judge Toal appointed Peter D. Protopapas as the Receiver for Southern to administer
Southern’s assets, including its insurance policies. (See ECF NO. 10-2.)

       The Receiver tendered several asbestos lawsuits naming Southern as a defendant to
insurance companies that issued policies to Southern, demanding that they defend and indemnify
Southern. USF&G is one such carrier. Southern is in possession of certificates of insurance for
Southern for 1967 and 1968 listing policy number 2CC002032 for manufacturers’ and
contractors’ liability. However, USF&G denies that it issued primary general liability policies to
Southern for those years.

       In addition to locating certificates of insurance, which are secondary evidence of the
existence of USF&G coverage, the Receiver has discovered evidence of a corporate policy at
Travelers/USF&G, described internally as a “purge,” which required the intentional destruction
of insurance policies to avoid future liability to policyholders. (See ECF No. 10-6.) The
Receiver believes the policies issued to Southern were destroyed during this purge.



(2)    The names of fact witnesses likely to be called by the party and a brief summary of
       their expected testimony.

Response of Plaintiff United States Fidelity & Guaranty Company



                                                4
     6:19-cv-02980-HMH         Date Filed 03/10/20      Entry Number 21        Page 5 of 19




   a. Representative(s) of United States Fidelity & Guaranty Company. Representatives
      of USF&G are expected to testify regarding the facts and circumstances concerning
      whether the alleged policy was issued, the search for the alleged policy, the results of that
      search, and if necessary, the operation of the alleged policy.

   b. Records Custodian(s) for United States Fidelity & Guaranty Company. A records
      custodian for USF&G is expected to testify to the existence, or non-existence, of any
      records maintained by USF&G as they relate to Southern, including USF&G’s record
      retention practices and policies as they relate to Southern.

   c. Representative(s) of Glover Brothers, Inc. A representative of Glover Brothers, Inc.
      may be required to testify to the facts and circumstances surrounding the unauthenticated
      certificates of insurance; whether any policy was in fact issued by USF&G to Southern;
      the terms and conditions of the alleged policy; and/or whether there were any material
      changes to or cancellation of the alleged policy.

   d. Representative(s) of Milliken & Company. A representative of Milliken & Company
      may also be required to testify to the facts and circumstances surrounding the
      unauthenticated certificates of insurance; whether any policy was in fact issued by
      USF&G to Southern; the terms and conditions of the alleged policy; and/or whether there
      were any material changes to or cancellation of the alleged policy.

   e. Representative(s) of Southern Insulation, Inc. A representative of Southern may also
      be required to testify to the facts and circumstances surrounding the alleged procurement
      of the asserted USF&G policy; the coverage sought by Southern; the terms and
      conditions contained within the alleged policy; whether any policy was in fact issued;
      whether Southern ever tendered any claims to USF&G; whether USF&G ever handled or
      paid such claims; the search for and existence of records relating to the alleged policy;
      and any business relationship between USF&G and Southern.

   f. Peter D. Protopapas. Protopapas may be required to testify to the facts and
      circumstances surrounding the alleged procurement of the asserted USF&G policy; the
      coverage sought by Southern; the terms and conditions contained within the alleged
      policy; whether any policy was in fact issued; whether Southern ever tendered any claims
      to USF&G; whether USF&G ever handled or paid such claims; the search for and
      existence of records relating to the alleged policy; and any business relationship between
      USF&G and Southern

        Because discovery and investigation into this matter are ongoing, USF&G reserves the
right to modify, amend, or supplement this disclosure. USFG also reserves the right to call any
witnesses identified by Defendant.

Response of Defendant Southern Insulation, Inc.



                                                5
6:19-cv-02980-HMH       Date Filed 03/10/20      Entry Number 21        Page 6 of 19




 a. Representative of Glover Brothers, Inc. A Glover Brothers representative is
    expected to testify regarding the following topics: all insurance policies sold or
    issued to Southern Insulation, Inc. and/or Junious Benson Nalley and/or Jesse
    Cleveland Smith (collectively referred to herein as “Southern”); all underwriting files;
    the details of Glover Brothers, Inc.’s relationship with Southern, including all related
    documentation; and the details of Glover Brothers, Inc.’s relationship with USF&G,
    including all related documentation.

 b. Representative of Johnson & Johnson, Inc. A representative of Johnson &
    Johnson, Inc. is expected to testify regarding the following topics: all insurance
    policies sold or issued to Southern; all underwriting files; the details of Johnson &
    Johnson, Inc.’s relationship with Southern, including all related documentation; and
    the details of Johnson & Johnson, Inc.’s relationship with USF&G and/or The
    Travelers Indemnity Company, including all related documentation.

 c. Representative of United States Fidelity and Guaranty Company (“USF&G”).
    A USF&G representative is expected to testify regarding the following topics: The
    details of USF&G’s relationship with Southern from its beginning through today,
    including all related documentation; the nature and terms of any insurance coverage
    that USF&G issued to Southern, or any other policy that provided coverage to
    Southern; USF&G’s efforts to locate any policy of insurance issued by USF&G to
    Southern, or naming Southern as an additional insured; the May 1, 1984
    memorandum written by Charles Watson, former Vice-President of USF&G,
    concerning the purging and discarding of USF&G files; the December 6, 1985
    USF&G “Claim Department Guidelines for Claims Involving Toxic or Hazardous
    Waste Substances”; the March 10, 1989 Memorandum written by USF&G’s Kenneth
    Ford concerning document destruction and retention issues; the depositions of the
    following individuals taken in the case styled Western MacArthur Company v. United
    States Fidelity & Guaranty Company, Alameda County Superior Court Case No.
    721595-7 (consolidated with Case No. 828101-2): Richard Thompson, Walter Radke,
    Robert Kostecki, Adam Lutz, Charles B. Watson, Robert Schaller, Randolph
    Rohrbaugh, Kenneth Ford, William J. Flint, Esther Zells, Ronald Wohlust, Carolyn
    Maynard, Lucille Snyder, and Sharon Dissinger; what insurance USF&G is
    acknowledging; the events and documents described in the document entitled Exhibit
    L Affirmation of Daniel J. Stujenske, Filed in United States Fidelity vs. American Re-
    Insurance, Docket Number 604517_2002 (N.Y. Sup. Ct. September 24, 2013); the
    depositions of the following individuals taken in the case styled Zurich American
    Insurance Company v. Covil Corporation et al, United States District Court for the



                                          6
6:19-cv-02980-HMH        Date Filed 03/10/20     Entry Number 21       Page 7 of 19




      Middle District of North Carolina Case No.: 1:18-CV-932: Mark Esposito, Craig
      Johnson, Kenneth Kupec, and David Nanzig.

 d. Richard Thompson, USF&G. Mr. Thompson is expected to testify regarding the
    following topics: USF&G’s document retention policies, the purge and destruction of
    historical insurance policies. Deposition testimony in the case styled Western
    MacArthur Company v. United States Fidelity & Guaranty Company, Alameda
    County Superior Court Case No. 721595-7 (consolidated with Case No. 828101-2),
    and the events and documents described in the document entitled Exhibit L
    Affirmation of Daniel J. Stujenske, Filed in United States Fidelity vs. American Re-
    Insurance, Docket Number 604517_2002 (N.Y. Sup. Ct. September 24, 2013).

 e. Walter Radke, USF&G. Mr. Radke is expected to testify regarding the following
    topics: USF&G’s document retention policies, the purge and destruction of historical
    insurance policies. Deposition testimony in the case styled Western MacArthur
    Company v. United States Fidelity & Guaranty Company, Alameda County Superior
    Court Case No. 721595-7 (consolidated with Case No. 828101-2), and the events and
    documents described in the document entitled Exhibit L Affirmation of Daniel J.
    Stujenske, Filed in United States Fidelity vs. American Re-Insurance, Docket
    Number 604517_2002 (N.Y. Sup. Ct. September 24, 2013).

 f.    Robert Kostecki, USF&G. Mr. Kostecki is expected to testify regarding the
      following topics: USF&G’s document retention policies, the purge and destruction of
      historical insurance policies. Deposition testimony in the case styled Western
      MacArthur Company v. United States Fidelity & Guaranty Company, Alameda
      County Superior Court Case No. 721595-7 (consolidated with Case No. 828101-2),
      and the events and documents described in the document entitled Exhibit L
      Affirmation of Daniel J. Stujenske, Filed in United States Fidelity vs. American Re-
      Insurance, Docket Number 604517_2002 (N.Y. Sup. Ct. September 24, 2013).

 g. Adam Lutz, USF&G. Mr. Lutz is expected to testify regarding the following topics:
    USF&G’s document retention policies, the purge and destruction of historical
    insurance policies. Deposition testimony in the case styled Western MacArthur
    Company v. United States Fidelity & Guaranty Company, Alameda County Superior
    Court Case No. 721595-7 (consolidated with Case No. 828101-2), and the events and
    documents described in the document entitled Exhibit L Affirmation of Daniel J.
    Stujenske, Filed in United States Fidelity vs. American Re-Insurance, Docket
    Number 604517_2002 (N.Y. Sup. Ct. September 24, 2013).




                                         7
6:19-cv-02980-HMH       Date Filed 03/10/20     Entry Number 21       Page 8 of 19




 h. Charles B. Watson, USF&G. Mr. Watson is expected to testify regarding the
    following topics: USF&G’s document retention policies, the purge and destruction of
    historical insurance policies. The May 1, 1984 memorandum written by Charles
    Watson, former Vice-President of USF&G, concerning the purging and discarding of
    USF&G files. Deposition testimony in the case styled Western MacArthur Company
    v. United States Fidelity & Guaranty Company, Alameda County Superior Court
    Case No. 721595-7 (consolidated with Case No. 828101-2), and the events and
    documents described in the document entitled Exhibit L Affirmation of Daniel J.
    Stujenske, Filed in United States Fidelity vs. American Re-Insurance, Docket
    Number 604517_2002 (N.Y. Sup. Ct. September 24, 2013).

 i. Robert Schaller, USF&G. Mr. Schaller is expected to testify regarding the
    following topics: USF&G’s document retention policies, the purge and destruction of
    historical insurance policies. Deposition testimony in the case styled Western
    MacArthur Company v. United States Fidelity & Guaranty Company, Alameda
    County Superior Court Case No. 721595-7 (consolidated with Case No. 828101-2),
    and the events and documents described in the document entitled Exhibit L
    Affirmation of Daniel J. Stujenske, Filed in United States Fidelity vs. American Re-
    Insurance, Docket Number 604517_2002 (N.Y. Sup. Ct. September 24, 2013).

 j. Randolph Rohrbaugh, USF&G. Mr. Rohrbaugh is expected to testify regarding the
    following topics: USF&G’s document retention policies, the purge and destruction of
    historical insurance policies. Deposition testimony in the case styled Western
    MacArthur Company v. United States Fidelity & Guaranty Company, Alameda
    County Superior Court Case No. 721595-7 (consolidated with Case No. 828101-2),
    and the events and documents described in the document entitled Exhibit L
    Affirmation of Daniel J. Stujenske, Filed in United States Fidelity vs. American Re-
    Insurance, Docket Number 604517_2002 (N.Y. Sup. Ct. September 24, 2013).

 k. Kenneth Ford, USF&G. Mr. Ford is expected to testify regarding the following
    topics: USF&G’s document retention policies, the purge and destruction of historical
    insurance policies. The March 10, 1989 Memorandum written by Kenneth Ford
    concerning document destruction and retention issues. Deposition testimony in the
    case styled Western MacArthur Company v. United States Fidelity & Guaranty
    Company, Alameda County Superior Court Case No. 721595-7 (consolidated with
    Case No. 828101-2), and the events and documents described in the document
    entitled Exhibit L Affirmation of Daniel J. Stujenske, Filed in United States Fidelity
    vs. American Re-Insurance, Docket Number 604517_2002 (N.Y. Sup. Ct. September
    24, 2013).


                                         8
6:19-cv-02980-HMH      Date Filed 03/10/20     Entry Number 21       Page 9 of 19




 l. William J. Flint, USF&G. Mr. Flint is expected to testify regarding the following
    topics: USF&G’s document retention policies, the purge and destruction of historical
    insurance policies. Deposition testimony in the case styled Western MacArthur
    Company v. United States Fidelity & Guaranty Company, Alameda County Superior
    Court Case No. 721595-7 (consolidated with Case No. 828101-2), and the events and
    documents described in the document entitled Exhibit L Affirmation of Daniel J.
    Stujenske, Filed in United States Fidelity vs. American Re-Insurance, Docket
    Number 604517_2002 (N.Y. Sup. Ct. September 24, 2013).

 m. Esther Zells, USF&G. Ms. Zells is expected to testify regarding the following
    topics: USF&G’s document retention policies, the purge and destruction of historical
    insurance policies. Deposition testimony in the case styled Western MacArthur
    Company v. United States Fidelity & Guaranty Company, Alameda County Superior
    Court Case No. 721595-7 (consolidated with Case No. 828101-2), and the events and
    documents described in the document entitled Exhibit L Affirmation of Daniel J.
    Stujenske, Filed in United States Fidelity vs. American Re-Insurance, Docket
    Number 604517_2002 (N.Y. Sup. Ct. September 24, 2013).

 n. Ronald Wohlust, USF&G. Mr. Wohlust is expected to testify regarding the
    following topics: USF&G’s document retention policies, the purge and destruction of
    historical insurance policies. Deposition testimony in the case styled Western
    MacArthur Company v. United States Fidelity & Guaranty Company, Alameda
    County Superior Court Case No. 721595-7 (consolidated with Case No. 828101-2),
    and the events and documents described in the document entitled Exhibit L
    Affirmation of Daniel J. Stujenske, Filed in United States Fidelity vs. American Re-
    Insurance, Docket Number 604517_2002 (N.Y. Sup. Ct. September 24, 2013).

 o. Carolyn Maynard, USF&G. Ms. Maynard is expected to testify regarding the
    following topics: USF&G’s document retention policies, the purge and destruction of
    historical insurance policies. Deposition testimony in the case styled Western
    MacArthur Company v. United States Fidelity & Guaranty Company, Alameda
    County Superior Court Case No. 721595-7 (consolidated with Case No. 828101-2),
    and the events and documents described in the document entitled Exhibit L
    Affirmation of Daniel J. Stujenske, Filed in United States Fidelity vs. American Re-
    Insurance, Docket Number 604517_2002 (N.Y. Sup. Ct. September 24, 2013).

 p. Lucille Snyder, USF&G. Ms. Snyder is expected to testify regarding the following
    topics: USF&G’s document retention policies, the purge and destruction of historical
    insurance policies. Deposition testimony in the case styled Western MacArthur



                                        9
6:19-cv-02980-HMH       Date Filed 03/10/20      Entry Number 21       Page 10 of 19




     Company v. United States Fidelity & Guaranty Company, Alameda County Superior
     Court Case No. 721595-7 (consolidated with Case No. 828101-2), and the events and
     documents described in the document entitled Exhibit L Affirmation of Daniel J.
     Stujenske, Filed in United States Fidelity vs. American Re-Insurance, Docket
     Number 604517_2002 (N.Y. Sup. Ct. September 24, 2013).

  q. Sharon Dissinger, USF&G. Ms. Dissinger is expected to testify regarding the
     following topics: USF&G’s document retention policies, the purge and destruction of
     historical insurance policies. Deposition testimony in the case styled Western
     MacArthur Company v. United States Fidelity & Guaranty Company, Alameda
     County Superior Court Case No. 721595-7 (consolidated with Case No. 828101-2),
     and the events and documents described in the document entitled Exhibit L
     Affirmation of Daniel J. Stujenske, Filed in United States Fidelity vs. American Re-
     Insurance, Docket Number 604517_2002 (N.Y. Sup. Ct. September 24, 2013).

  r. David Nanzig, USF&G. Mr. Nanzig is expected to testify regarding the following
     topics: USF&G’s document retention policies, the purging of documents and
     destruction of historical insurance policies. Deposition testimony given in deposition
     in the case styled Zurich American Insurance Company v. Covil Corporation et al,
     United States District Court for the Middle District of North Carolina Case No.: 1:18-
     CV-932.

  s. Bradley S. Dion, Travelers. Mr. Dion is expected to testify regarding all efforts
     made by USF&G to locate policies issued by USF&G to Southern.

  t. Mark Esposito, Travelers. Mr. Esposito is expected to testify regarding the
     following topics: Policy searches and procedures. Deposition testimony given in
     deposition in the case styled Zurich American Insurance Company v. Covil
     Corporation et al, United States District Court for the Middle District of North
     Carolina Case No.: 1:18-CV-932.

  u. Craig Johnson, Travelers. Mr. Johnson is expected to testify regarding the
     following topics: Policy documents, policy reconstruction, underwriting, coverage
     analysis, defense of insured. Deposition testimony given in deposition in the case
     styled Zurich American Insurance Company v. Covil Corporation et al, United States
     District Court for the Middle District of North Carolina Case No.: 1:18-CV-932.

  v. Kenneth Kupec, Travelers. Mr. Kupec is expected to testify regarding the
     following topics: Certified policies, policy documents, policy reconstruction.
     Deposition testimony given in deposition in the case styled Zurich American



                                         10
      6:19-cv-02980-HMH        Date Filed 03/10/20       Entry Number 21        Page 11 of 19




           Insurance Company v. Covil Corporation et al, United States District Court for the
           Middle District of North Carolina Case No.: 1:18-CV-932.

In addition, the Receiver anticipates that other, unknown individuals may have discoverable
information that the Receiver may use to support his claims or defenses. The Receiver
incorporates by reference any other individuals disclosed by other parties in this matter and
reserves the right to supplement this disclosure pursuant to Federal Rule of Civil Procedure
26(e). The Receiver also reserves the right to obtain discovery in support of his claims or
defenses from any witness identified in any other party’s Rule 26(a)(1) disclosure or other
discovery responses.



(3)     The names and subject matter of expert witnesses (if no witnesses have been
        identified, the subject matter and field of expertise should be given as to experts
        likely to be offered).

        The parties have not yet determined the names and subject matters of experts that may be
needed for trial. The parties will provide this information in accordance with the deadlines set
forth in the Conference and Scheduling Order, although the parties disagree as to when those
deadlines should be.


(4)     A summary of the claims or defenses with statutory and/or case citations supporting
        the same.

Response of Plaintiff United States Fidelity & Guaranty Company

        Request for Declaratory Judgment:

        The Declaratory Judgment Act, provides that: “[i]n a case of actual controversy within its
jurisdiction, … any court of the United States, upon the filing of an appropriate pleading, may
declare the rights and other legal relations of any interested party seeking such declaration,
whether or not further relief is or could be sought. Any such declaration shall have the force and
effect of a final judgment or decree and shall be reviewable as such.” 28 U.S.C. § 2201. A
declaratory judgment action is appropriate “when the judgment will serve a useful purpose in
clarifying and settling the legal relations in issue, and ... when it will terminate and afford relief
from the uncertainty, insecurity, and controversy giving rise to the proceeding.” Penn-America
Ins. Co. v. Coffey, 368 F.3d 409, 413 (4th Cir. 2004) (citations omitted).

        When an insurance policy has been lost or misplaced, the insured bears the burden to
prove that a claim is within the coverage of the missing insurance policy. See Burt Rigid Box,
Inc. v. Travelers Property Cas. Corp., 302 F.3d 83, 59 Fed. R. Evid. Serv. 936 (2d Cir. 2002)


                                                 11
    6:19-cv-02980-HMH           Date Filed 03/10/20      Entry Number 21         Page 12 of 19




(applying New York law); Chickasha Cotton Oil Co. v. Houston Gen. Ins. Co., 2002 WL
1792467 (Tex. App. Dallas 2002). The insured must allege and prove the existence and material
terms of any alleged insurance policy. Southern Union Co. v. Liberty Mut. Ins. Co., 581 F. Supp.
2d 120 (D. Mass. 2008) (applying Massachusetts law); PSI Energy, Inc. v. Home Ins. Co., 801
N.E.2d 705 (Ind. Ct. App. 2004); Century Indem. Co. v. Aero-Motive Co., 254 F. Supp. 2d 670
(W.D. Mich. 2003) (applying Michigan law). In the Fourth Circuit, courts will not “create policy
provisions that do not exist.” Vaughan, 183 N.C.App. at 34-35. Courts in the Fourth Circuit
have also held that an insurer cannot be obligated to defend or indemnify a policyholder when
the policyholder has failed to allege and present “clear evidence as to the terms and conditions”
of the policy under which it seeks coverage. Klopman v. Zurich American Ins. Co. of Illinois,
233 Fed.Appx. 256, 4-5, 2562007 WL 1381599 at *261-62 (4th Cir. 2007)(applying Maryland
law).

       Despite the parties’ best efforts, no one has been able to locate or confirm the existence
of any policy issued to Southern by USF&G. Southern has failed to identify any of the terms
and conditions of any alleged policy whereby USF&G would have an obligation to defend and/or
indemnify Southern in any asbestos-related suit. Accordingly, USF&G requests entry of the
following judicial declaration:

       “Given that the existence, terms, conditions, and/or provisions of any insurance policy
       issued to Southern Insulation, Inc. (“Southern”) by United States Fidelity and Guaranty
       Company (“USF&G”) that provides liability insurance coverage for asbestos-related
       personal injury claims has not been established, USF&G is neither obligated to provide
       Southern with a defense with respect to such claims, nor is USF&G obligated to
       indemnify any liability Southern may have as a result of such claims.”

       Defenses to Counterclaims:

        Southern asserts two counterclaims against USF&G. In Counterclaim I, Southern seeks a
declaration that USF&G issued primary general liability policies to Southern in 1967 and 1968.
In Counterclaim II, Southern seeks a number of declarations regarding the terms of these alleged
policies and the scope of coverage that should be afforded to Southern.

         Counterclaim I should be denied because Southern, the party with the burden of alleging
and proving that it is entitled to coverage, cannot establish that any policy existed in this case or
that it would have qualified as an insured under any such policy. Southern has failed to locate
any policy issued to it by USF&G and has only put forward unauthenticated secondary evidence
that some type of insurance coverage may have existed. Courts around the country have
consistently held that certificates of insurance, on their own, are not sufficient to establish that a
contract existed or that coverage was afforded to the alleged insured. See Atlantic Specialty
Insurance Company v. Coastal Environmental Group, 368 F.Supp.3d 429, 449, (E.D.N.Y. 2018)
(“[a] certificate of insurance … is not conclusive proof that the contract exists, and not, in and
of itself, a contract to insure.”); Hunt v. Ciminelli-Cowper Co., Inc., 93 A.D.3d 1152, 939



                                                  12
    6:19-cv-02980-HMH          Date Filed 03/10/20      Entry Number 21         Page 13 of 19




N.Y.S.2d 781 (4th Dep't 2012) (“[i]t is well established that a certificate of insurance, by itself,
does not confer insurance coverage,”) (citing Sevenson Envtl. Servs., Inc. v. Sirius Am. Ins.
Co., 74 A.D.3d 1751, 1753, 902 N.Y.S.2d 279 (N.Y. App. Div. 2010)); Nautilus Ins. Co. v.
Southern Vanguard Ins. Co., 899 F.Supp.2d 538 (N.D. Texas 2012) (holding that certificate of
insurance could not be considered in determining whether the insurer had a duty to defend.);
Alabama Electric Coop., Inc. v. Bailey Constr. Co., Inc., 950 So. 2d 280 (Ala. 2006) (holding
that an additional insured could not rely on certificates of insurance alone as proof of coverage.).
Without more, Southern is not entitled to a declaration that the USF&G policy existed or that it
would have qualified as an insured under any such policy.

        The declarations sought in Counterclaim II must also be denied because Southern has
failed to plead any facts regarding the terms and conditions of any alleged USF&G policy.
Assuming arguendo that Southern’ s unauthenticated certificates of insurance are evidence that a
policy may have existed, they contain no information regarding the terms of the alleged
agreement necessary to determine the scope of coverage provided to Southern, including any
definitions, conditions and/or exclusions. As discussed above, courts in the Fourth Circuit have
held that that an insurer cannot be obligated to defend or indemnify a policyholder when the
policyholder has failed to allege and present “clear evidence as to the terms and conditions” of
the policy, Klopman, supra, and will not “create policy provisions that do not exist.” Vaughan,
supra.

        Here, Southern is attempting to rely on its inability to prove the terms and conditions of
the alleged USF&G policy as a pretext for this Court to create a policy and policy provisions
after the fact. Indeed, in the absence of any evidence whatsoever about the terms and conditions
of the alleged policy, and without providing any other bases upon which it relies, Southern is
asking this Court to make no less than 9 (nine) specific declarations about how the alleged policy
should operate. Each of those declarations is unsurprisingly slanted to favor Southern and
damage USF&G.

        Because Southern has failed to identify the actual terms and conditions of the alleged
policy, it has not pled any facts that would allow this court to declare how the policy would
operate—even if it ever existed. This Court cannot make any declarations regarding USF&G’s
duty to defend, and cannot simply construct a policy and policy provisions that Southern would
like to exist. Accordingly, Counterclaim II should be denied.

        Southern’s counterclaims are premised on a series of allegations concerning supposed
USF&G document destruction in the 1980s. USF&G anticipates that Southern intends to argue
that the document destruction allegations entitle Southern to the declaration that a USF&G
policy exists and that its material terms are proven despite the lack of sufficient evidence of any
such policy issued by USF&G to Southern. USF&G asserts that its alleged conduct could not
possibly warrant such a declaration, and that if an USF&G policy was ever issued to Southern, it
would have been destroyed pursuant to standard, existing document retention/destruction
policies in existence in the late 1960s, when the alleged policy was issued.



                                                 13
    6:19-cv-02980-HMH          Date Filed 03/10/20       Entry Number 21        Page 14 of 19




       Moreover, to the extent Southern establishes the existence and material terms of an
insurance policy issued by USF&G to Southern, that policy would not operate in the manner
described by the declarations set forth in Count II of Southern’ s counterclaims.

        Known Loss / Notice: With respect to Southern’s request for a “declaration that the
[alleged] USF&G policies respond to suits when bodily injury takes place during the policy
period, regardless of when the event causing the injury took place and regardless of when the
injury becomes known or knowable,” (Counterclaim ¶ 44), that declaration is inconsistent with
applicable law, which precludes coverage for losses known prior to issuance of any insurance
policy.

        Number of Occurrences / Aggregate Limit: With respect to Southern’s request for a
“declaration that the operations coverage terms of each one of the USF&G [alleged] policies
respond repeatedly to each and every ‘occurrence’ without a total ‘cap’ on the insurer’s liability
to pay, subject only to a ‘per occurrence’ limit of liability,” and that “[t]he same is true of
products and completed operations claims,” (Counterclaim ¶ 46), that declaration is inconsistent
with applicable law, which provides that the products/completed operations aggregate limit
applies to the types of injuries allegedly suffered by the individuals that have sued Southern for
asbestos-related liabilities.

        Aggregate Limits / Operations vs. Completed Operations: With respect to Southern’s
request for a “declaration that the ‘completed operations hazard’ described in USF&G’s [alleged]
policies, and the corresponding aggregate limits of liability in the policies that contain aggregate
limits of liability, apply only when a plaintiff is exposed to asbestos after Southern completed its
installation or removal operations or work at a particular jobsite,” (Counterclaim ¶ 47);
Southern’s request for a “declaration that any aggregate limit of liability in USF&G’s [alleged]
policies applies only to suits seeking the recovery of damages for bodily injury where the
plaintiff was exposed to asbestos attributed to Southern after Southern completed its work at a
particular jobsite,” and that “no aggregate limits of liability apply to suits seeking the recovery of
damages for bodily injury where the plaintiff was exposed to asbestos while Southern was
performing work at a particular jobsite,” (Counterclaim ¶ 48); and Southern’s request for a
“declaration that Southern is entitled to multiple ‘per occurrence’ limits of liability to resolve
each of the asbestos suits,” (Counterclaim ¶ 50), those declarations are inconsistent with
applicable law, which provides that where the relevant work has been completed, any asbestos-
related injury suffered in subsequent policy periods is subject to the completed operations
aggregate limit in each subsequent policy period.

       Burden of Proof / Aggregate Limits: With respect to Southern’s request for a
“declaration that USF&G bears the burden of proving any exclusion or limitation of coverage,
including the application of aggregate limits, if any, to particular suits and the ‘exhaustion’ of the
aggregate limits, if any, of liability in their policies,” (Counterclaim ¶ 49), and Southern’s
request for a “declaration that no aggregate limit of liability for product liability or completed



                                                 14
    6:19-cv-02980-HMH          Date Filed 03/10/20      Entry Number 21        Page 15 of 19




operations claims has been or can be proven, and therefore, no aggregate limit for product
liability or completed operations claims exists,” (Counterclaim ¶ 52), those declarations are
inconsistent with applicable law, which places on the policyholder the burden of establishing
coverage, including the availability of any limits of liability.

       Allocation: With respect to Southern’s request for a “declaration that in the case of
operations claims, the policies in effect during the conduct of the operations will apply on an ‘all
sums’ basis, and allocation of loss will not be made to policy years when Southern does not have
any available or responsive coverage,” (Counterclaim ¶ 51), that declaration is inconsistent with
applicable law, which requires pro rata allocation.

        Southern’s counterclaims are also subject to various affirmative defenses. Specifically,
Southern’s assertion of the causes of action embodied in its counterclaims are beyond the
expiration of the applicable statute of limitations and runs afoul of the doctrine of laches. Due to
its decision for many years not to assert any claims against USF&G, Southern has waived its
current counterclaims, and is estopped from raising those claims now due to the prejudice
suffered by USF&G. Southern has failed to satisfy any likely conditions precedent in the alleged
policy, including any notice provisions. Southern has apparently been the subject of asbestos-
related personal injury claims for many years, yet Southern did not provide USF&G with notice
of an occurrence or a claim until May 2019, in violation of applicable law, which requires timely
notice of both occurrences and claims. Southern’s counterclaims also may be barred by various
exclusions, including asbestos exclusions.


Response of Defendant Southern Insulation, Inc.

        Plaintiff United States Fidelity and Guaranty Company (“USF&G”) filed a Complaint
against Defendant Southern Insulation, Inc. (“Southern”) asserting a claim for declaratory relief
pursuant to 28 U.S.C. § 2201 et seq., and seeking a declaration that “the existence, terms,
conditions, and/or provisions of any insurance policy issued to [Southern] by [USF&G] that
provides liability insurance coverage for asbestos-related personal injury claims has not been
established” and that “USF&G is neither obligated to provide Southern with a defense with
respect to such claims, nor is USF&G obligated to indemnify any liability Southern may have as
a result of such claims.” (Compl. ¶ 19, ECF No. 1.)

        Southern has asserted counterclaims against USF&G, also seeking a declaration: (1) that
“USF&G issued primary general liability policies to Southern for the years 1967 and 1968”; and
(2) as to the contents and requirements of those policies. (See Answer of Def. Southern
Insulation, Inc. ¶¶42, 44-52, ECF No. 16.)

      The parties’ requests for a declaratory judgment are governed by the Declaratory
Judgment Act, 28 U.S.C. § 2201 et seq.; see also Trustgard Ins. Co. v. Collins, 942 F.3d 195 (4th


                                                15
      6:19-cv-02980-HMH        Date Filed 03/10/20      Entry Number 21        Page 16 of 19




Cir. 2019) (“Under the Declaratory Judgment Act, a district court, in ‘a case of actual
controversy within its jurisdiction . . . may declare the rights and other legal relations of any
interested party seeking such declaration.’ This Act gives federal courts discretion to decide
whether to declare the rights of litigants. Rather than grant litigants a right to judgment in their
case, it merely permits the courts the hear those cases.” (citations omitted) (quoting 28 U.S.C. §
2201(a))); Cohen v. Rosenstein, 2020 WL 584075, at *1 (4th Cir. Feb. 6, 2020) (“[A] claim
under the Declaratory Judgment Act provides no independent substantive basis for relief.”
(citation omitted)).

        Southern objects to USF&G’s response to Local Civ. R. 26.03(4) above as inconsistent
with the Rule, which requires a party to provide “[a] summary of the claims or defense with
statutory and/or case citations supporting the same,” and discourages “lengthy discussions of
commonly applied claims and defenses.” Indeed, the vast majority of USF&G’s response is
argumentative without any citation to an applicable case or statute.



(5)     Absent special instructions from the assigned judge, proposed dates for the
        following deadlines listed in Local Civ. Rule 16.02 (D.S.C.): (a) Exchange of Rule
        26(a)(2) disclosures; and (b) Completion of discovery.

       The parties disagree as to the dates for exchange of Rule 26(a)(2) disclosures and the date
for completion of discovery. USF&G agrees with the dates proposed by the Court in the
Conference and Scheduling Order filed on February 13, 2020 (ECF No. 18). Southern seeks to
extend all deadlines under the Conference and Scheduling Order and is proposing the following
deadlines:

        (a) Exchange of Rule 26(a)(2) disclosures – Plaintiff by August 31, 2020; Defendant by
        September 28, 2020; and

        (b) Completion of discovery – October 26, 2020



(6)     Any special circumstances that would affect the time frames applied in preparing
        the scheduling order. See generally Local Civ. Rule 16.02(C) (D.S.C.) (Content of
        Scheduling Order).

        None at this time.




                                                16
      6:19-cv-02980-HMH         Date Filed 03/10/20       Entry Number 21      Page 17 of 19




(7)     Any additional information requested in the Pre-Scheduling Order (Local Civ. Rule
        16.01 (D.S.C.)) or otherwise requested by the assigned judge.

        This directive is not applicable to the present action at this time.




                                                  17
    6:19-cv-02980-HMH             Date Filed 03/10/20   Entry Number 21     Page 18 of 19




                          STATEMENT REGARDING MEDIATION


       Counsel certify that they have discussed the availability of mediation with their clients

and discussed the advisability and timing of mediation with each other. The parties agree to

mediate this case at the appropriate time and further anticipate having Timothy Gallagher, Esq.

as the mediator in this matter.




                                       Signature Page Follows




                                                18
    6:19-cv-02980-HMH       Date Filed 03/10/20   Entry Number 21     Page 19 of 19




 /s/ William P. Davis           .            /s/ John B. White, Jr.                 .
William P. Davis                            John B. White, Jr. (Fed. ID No. 04619)
Fed. ID No.: 454                            Marghretta H. Shisko (Fed. ID No. 11601)
Baker, Ravenel & Bender, L.L.P.             Griffin L. Lynch (Fed. ID No. 09580)
3710 Landmark Drive, Suite 400              HARRISON | WHITE, P.C.
Post Office Box 8057                        178 West Main Street
Columbia, South Carolina 29202              P.O. Box 3547 (29304)
Phone: (803) 799-9091                       Spartanburg, SC 29306
Fax: (803) 779-3423                         (864) 585-5100
wdavis@brblegal.com; 7746.2234              jwhite@spartanlaw.com
Attorneys for Plaintiff                     mshisko@spartanlaw.com
                                            glynch@spartanlaw.com
                                            Attorneys for Defendant
Harry Lee
STEPTOE & JOHNSON LLP                       Brady Edwards
1330 Connecticut Avenue, NW                 Nancy Patterson
Washington, DC 20036                        Lauren McCulloch
Phone: 202-429-8112; hlee@steptoe.com       Morgan, Lewis & Bockius LLP
Pro Hac Vice Application granted            1000 Louisiana Street, Suite 4000
[Entry No. 6]                               Houston, TX 77002
                                            (713) 890-5000
                                            brady.edwards@morganlewis.com
                                            nancy.patterson@morganlewis.com
                                            lauren.mcculloch@morganlewis.com
                                            Pro Hac Vice Applications Forthcoming




                                          19
